Sweeney, J.
The determinative issue before us is whether the court of appeals was correct in affirming the dismissal of appellant’s complaint seeking authorization to obtain an abortion without parental notification pursuant to R.C. 2151.85. Stated differently, we must determine whether the trial court abused its discretion in finding that appellant did not prove by clear and convincing evidence that: (1) she is sufficiently mature and well enough informed to decide whether to have an abortion without parental notification; and/or (2) that parental notification of her desire to have an abortion is not in her best interest. Since we find that the trial court did not abuse its discretion in ruling as it did, we affirm the judgment of the court of appeals below.
R.C. 2151.85 provides in pertinent part:
“(A) A woman who is pregnant, unmarried, under eighteen years of age, and unemancipated and who wishes to have an abortion without the notification of her parents, guardian, or custodian may file a complaint in the juvenile court of the county in which she has a residence or legal settlement, in the juvenile court of any county that borders to any extent the county in which she has a residence or legal settlement, or in the juvenile court of the county in which the hospital, clinic, or other facility in which the abortion would be performed or induced is located, requesting the issuance of an order authorizing her to consent to the performance or inducement of an abortion without the notification of her parents, guardian, or custodian.
“The complaint shall be made under oath and shall include all of the following:
“(1) A statement that the complainant is pregnant;
“(2) A statement that the complainant is unmarried, under eighteen years of age, and unemancipated;
“(3) A statement that the complainant wishes to have an abortion without the notification of her parents, guardian, or custodian;
“(4) An allegation of either or both of the following:
“(a) That the complainant is sufficiently mature and well enough informed to intelligently decide whether to have an abortion without the notification of her parents, guardian, or custodian;
“(b) That one or both of her parents, her guardian, or her custodian was engaged in a pattern of physical, sexual, or emotional abuse against her, or that the notification of her parents, guardian, or custodian otherwise is not in her best interest.
iisfs * *
*137“(C)(1) If the complainant makes only the allegation set forth in division (A)(4)(a) of this section and if the court finds, by clear and convincing evidence, that the complainant is sufficiently mature and well enough informed to decide intelligently whether to have an abortion, the court shall issue an order authorizing the complainant to consent to the performance or inducement of an abortion without the notification of her parents, guardian, or custodian. If the court does not make the finding specified in this division, it shall dismiss the complaint.
“(2) If the complainant makes only the allegation set forth in division (A)(4)(b) of this section and if the court finds, by clear and convincing evidence, that there is evidence of a pattern of physical, sexual, or emotional abuse of the complainant by one or both of her parents, her guardian, or her custodian, or that the notification of the parents, guardian, or custodian of the complainant otherwise is not in the best interest of the complainant, the court shall issue an order authorizing the complainant to consent to the performance or inducement of an abortion without the notification of her parents, guardian, or custodian. If the court does not make the finding specified in this division, it shall dismiss the complaint.
“(3) If the complainant makes both of the allegations set forth in divisions (A)(4)(a) and (b) of this section, the court shall proceed as follows:
“(a) The court first shall determine whether it can make the finding specified in division (C)(1) of this section and, if so, shall issue an order pursuant to that division. If the court issues such an order, it shall not proceed pursuant to division (C)(3)(b) of this section. If the court does not make the finding specified in division (C)(1) of this section, it shall proceed pursuant to division (C)(3)(b) of this section.
“(b) If the court pursuant to division (C)(3)(a) of this section does not make the finding specified in division (C)(1) of this section, it shall proceed to determine whether it can make the finding specified in division (C)(2) of this section and, if so, shall issue an order pursuant to that division. If the court does not make the finding specified in division (C)(2) of this section, it shall dismiss the complaint.”
Last year, the United States Supreme Court upheld the facial validity of R.C. 2151.85 on Fourteenth Amendment due process grounds. Ohio v. Akron Center for Reproductive Health (1990), 497 U.S. ___, 111 L. Ed. 2d 405, 110 S. Ct. 2972.
A review of the foregoing statutory framework reveals that the juvenile court is vested with a certain amount of discretion in determining whether the minor is sufficiently mature to make the decision to terminate a pregnancy without parental notification, and/or whether parental notification of the minor’s desire to obtain an abortion would be in her best interest. While the correctness of a juvenile court’s dismissal of a complaint brought under R.C. 2151.85 must be scrutinized on a case-by-case basis, a reviewing court must evaluate the trial court’s determination under an abuse of discretion standard. As this court has defined this standard, “[t]he term ‘abuse of discretion’ connotes more than an error of law or of judgment; it implies that the court’s attitude is unreasonable, arbitrary or unconscionable. * * *” State v. Adams (1980), 62 Ohio St. 2d 151, 157, 16 O.O. 3d 169, 173, 404 N.E. 2d 144, 149. See, also, Blakemore v. Blakemore (1983), 5 Ohio St. 3d 217, 5 OBR 481, 450 N.E. 2d 1140.
When applying the abuse of discre*138tion standard, a reviewing court is not free to merely substitute its judgment for that of the trial court. Berk v. Matthews (1990), 53 Ohio St. 3d 161, 169, 559 N.E. 2d 1301, 1308.
Above all, a reviewing court should be guided by a presumption that the findings of a trial court are correct, since the trial judge “* * * is best able to view the witnesses and observe their demeanor, gestures and voice inflections, and use these observations in weighing the credibility of the proffered testimony. * * *” Seasons Coal Co. v. Cleveland (1984), 10 Ohio St. 3d 77, 80, 10 OBR 408, 410, 461 N.E. 2d 1273, 1276.
In reviewing the testimony proffered in the cause subjudice under this standard, we believe that the trial judge did not abuse his discretion in finding that appellant did not sustain her burden in proving, by clear and convincing evidence, the allegations outlined in R.C. 2151.85(A)(4)(a) or (A)(4)(b).
With regard to the allegation made by appellant that she is sufficiently mature and well enough informed to decide whether to have an abortion without parental notification, the trial court had several factors to weigh as proffered by appellant and Dr. Rauh. On the one hand, appellant is a senior in high school who plans to attend college, and is a person who had a prior experience in the termination of a pregnancy. On the other hand, appellant testified that she had an abortion in June 1990, and is seeking to have another one performed less than a year later. Moreover, appellant testified that each pregnancy was the result of intercourse with a different man. In addition, Dr. Rauh testified that appellant was on a program of birth control, but discontinued it. In light of the foregoing testimony, it was not unreasonable, arbitrary or unconscionable for the trial judge to dismiss the complaint by essentially finding that appellant did not prove her “maturity” allegation by clear and convincing evidence.
With respect to the second allegation in appellant’s complaint and at the hearing, i.e., that parental notification would not be in her best interest, or that her father was engaged in a pattern of physical and emotional abuse against her, there was relatively little testimony proffered before the court. While appellant testified that her father threatened to not support her if she ever got pregnant, and that he struck her on two occasions — once for coming home late when she was thirteen or fourteen and another time for getting bad grades on her report card — we do not believe that the trial judge abused his discretion in finding that this did not indicate a pattern of physical, sexual or emotional abuse by either parent, or that parental notification was otherwise not in appellant’s best interest. In sum, such evidence, as held by the trial court, was not clear and convincing in establishing the necessity to dispense with parental notification.
Lastly, we note that appellant urges this court to adopt what is essentially a six-factor test for juvenile courts to weigh as factors that are “indicative of a minor’s maturity or competence to give informed consent.”2 *139While appellant’s proposal appears comprehensive in spelling out the various factors that juvenile court judges would in all likelihood consider when evaluating a complaint brought under R.C. 2151.85, we decline to expand the statutory parameters enacted by the General Assembly, since such expansion would clearly involve a legislative function.
Based on all of the foregoing, we hold that absent an abuse of discretion by the juvenile court, the dismissal of a complaint brought by an unemanci-pated pregnant minor seeking authorization to have an abortion pursuant to R.C. 2151.85 shall not be disturbed.
Accordingly, the judgment of the court of appeals is hereby affirmed.

Judgment affirmed.

Holmes and Resnick, JJ., concur.
Wright, J., concurs in the syllabus and judgment only.
Moyer, C.J., Douglas and H. Brown, JJ., dissent.

 Appellant’s proposed factors are as follows:
“a. Age. Minors fifteen and older should generally be held to possess sufficient maturity to consent to their own abortion without notice to the parent;
*139“b. Overall intelligence. The minor should possess sufficient intelligence to understand her situation and her options;
“c. Ability to accept responsibility. Examples could be drawn from life. at home, in school or elsewhere;
“d. Ability to assess the future impact of her present choices;
“e. Whether the minor is making an affirmative personal decision and not being forced into her decision by a third person;
“f. Whether the minor will understand the benefits and risks of the abortion procedure and apply that understanding when making her decision.”